  Case 18-01071          Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                Desc Main
                                      Document     Page 1 of 17



                               UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MASSACHUSETTS
                                           EASTERN DIVISION

  In re

  ZAW M. AUNG,                                            Chapter 13
                                                          Case No. 18‐10781‐FJB
                            Debtor

  ATLANTIC TRADE LLP and
  MOHSEN GHORBANI

                            Plaintiffs
                                                          Adversary Proceeding
  v.
                                                          No. 18‐1071
  ZAW M. AUNG,

                            Defendant



                                         MEMORANDUM OF DECISION

          By the sole remaining count in this adversary proceeding, the plaintiffs seek a determination

that a judgment debt owed them by the defendant and chapter 13 debtor, Zaw M. Aung, is excepted

from discharge in this bankruptcy case by operation of Bankruptcy Code § 523(a)(2)(A). After a trial on

this count, I now enter the following findings of fact and conclusions of law under Fed. R. Civ. P. 52(a)(1),

made applicable by Fed. R. Bankr. P. 7052.

PROCEDURAL HISTORY

          On March 6, 2018, Zaw Aung (“Aung”) filed a petition for relief under chapter 13 of the

Bankruptcy Code. In the bankruptcy case thereby commenced, Mohsen Ghorbani (“Ghorbani”) and

Atlantic Trade LLP (“Atlantic Trade”) (together, “the Plaintiffs”) jointly filed the complaint commencing

the present adversary proceeding. It seeks relief in four counts. By an earlier order, the Court dismissed

Counts III and IV for failure to state a claim on which relief could be granted. In the two remaining
    Case 18-01071         Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                     Desc Main
                                       Document     Page 2 of 17


counts, the Plaintiffs seek a determination that Aung’s judgment debt is excepted from the discharge

that Aung seeks in this chapter 13 case: in Count I, under 11 U.S.C. § 523(a)(2)(A); and in Count II, under

§ 523(a)(4).1 The Court held a trial on these counts. The parties then submitted proposed findings and

conclusions, after which the Court heard closing arguments. In neither their proposed conclusions nor

their closing arguments did the Plaintiffs seek conclusions or demand relief under § 523(a)(4); during

closing arguments, their attorney clarified that they now seek relief solely under § 523(a)(2)(A). They

have thus waived their reliance on Count II. Only Count I remains to decide.

        In Count I, the Plaintiffs contend that their judgment against Aung is one for money obtained by

false pretenses, a false representation, and actual fraud. The gravamen of this count is that by some

combination of false representations and false pretenses, Aung represented and otherwise led the

Plaintiffs to believe that he owned three sushi businesses that he was offering for sale to the Plaintiffs,

that they relied on these representations and were justified in doing so, and in reliance thereon the

Plaintiffs paid Aung $90,000 for his interests in the businesses, but that Aung in fact had no interests in

the businesses in question. Aung contends that his role was always that of a mere broker and that he

never represented or led the Plaintiffs to believe that the rights he was selling were his own.

FINDINGS OF FACT

        The parties agreed to the introduction of thirteen exhibits and offered the testimony of only two

witnesses, Ghorbani and Aung. The stories told by the two witnesses were widely divergent. I found

Ghorbani to be credible and Aung not. My findings of fact are as follow.

        1.       In 2009, Ghorbani was a real estate agent living in Mashpee, Massachusetts, on Cape

Cod. In the course of his work, he met Thwe Nu Aye, a/k/a Caroline (“Caroline”), when she responded to

an ad that he had placed for a unit for rent, a winter rental. He showed her a unit and arranged for her


1
 In a chapter 13 case, the debtor receives a discharge, if at all, only upon completion of payments on a confirmed
plan. To date, Aung has not obtained confirmation of a plan, and completion of a confirmed plan remains at best
years away.

                                                         2
    Case 18-01071         Doc 44       Filed 01/31/20 Entered 01/31/20 11:33:52                     Desc Main
                                        Document     Page 3 of 17


to rent it. They became friends. After this winter rental expired, Caroline lived for a time with Ghorbani,

including during the months of November and December 2010.

         2.       Caroline told Ghorbani that she was the owner of and sushi chef at the sushi bars in two

Stop & Shop supermarkets, in Falmouth and Mashpee, Massachusetts. Ghorbani and his wife enjoyed

sushi, frequented Caroline’s sushi bars, and enjoyed what she served up. In 2010, Caroline asked

Ghorbani to become a partner in her sushi preparation business; she would handle the operations, and

he would be a “silent partner.” Ghorbani agreed, and for that purpose they established Atlantic Trade,

LLP (“Atlantic Trade”) as their sushi preparation partnership. Caroline, the “operations partner,” ran the

two sushi counters.

         3.       Later in 2010, Caroline suggested to Ghorbani that they expand the business, and to

that end, she introduced Ghorbani to Aung. Ghorbani testified, and I find, that Caroline2 told Ghorbani

at this time that Aung “has” a sushi business at the Roche Brothers supermarket in Mashpee “that he

wants to sell.” They reasoned that Atlantic Trade would then control all the supermarket sushi bars in

the Mashpee and Falmouth area and have the entire market to itself, without competition.

         4.       I find that as of this time, Caroline had an existing relationship with Aung. Aung’s

testimony that he had no prior knowledge of or relationship to Caroline, and that he met her for the first

time only when or after Ghorbani first approached Aung about acquiring the sushi concession in the

Mashpee Roche Brothers, is not credible.

         5.       Aung did not then or ever have an ownership interest in the sushi bar in the Mashpee

Roche Brothers or in any sushi bar in any store. When he met Ghorbani in November 2010, he was

employed as a sushi chef for Lwin Family Co., d/b/a Hissho Sushi (“Hissho”), which operated the sushi




2
 Caroline did not testify or otherwise appear at the trial. Both parties stated that they did not know her
whereabouts.

                                                          3
  Case 18-01071         Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                  Desc Main
                                     Document     Page 4 of 17


bar at the Roche Brothers in Mashpee and employed Aung as the sushi chef at that sushi bar (and that

one only).

        6.       After meeting Aung at the Roche Brothers Mashpee store, Aung met with Ghorbani at

Ghorbani’s home in November 2010. Ghorbani testified credibly, and I find, that at that meeting, Aung

held himself out to be the owner and operator of three sushi bars, the one at the Roche Brothers in

Mashpee and two others elsewhere, which he was willing to sell. Aung denied that he ever represented

to Ghorbani that he owned any of the sushi bars in issue; this denial is not credible, contradicted as it is

by several documents that Aung later signed that identified him as the owner and seller of the three

sushi bars in issue.

        7.       Aung then offered to sell the Mashpee location to Atlantic Trade. They negotiated and

agreed on a purchase price of $15,000.

        8.       Aung testified that he never told or lead Ghorbani to believe that he owned an interest

in the Mashpee sushi bar and that he did not offer to sell such an interest to Ghorbani. Rather, he

testified, he offered to act as a broker between Ghorbani and Hissho. (It is undisputed that the right to

operate a sushi bar at the Roche Brothers in Mashpee belonged to Hissho.) For several reasons, this

testimony is not credible. Ghorbani had never before served as a broker with Hissho; he did not know

and, even in conjunction with this transaction with Ghorbani, does not purport to have ever

communicated with anyone at Hissho senior to his own immediate supervisor at the Mashpee store; in

Exhibit 1 (discussed below), he represented in writing that he was the “seller” of rights as to the

Mashpee sushi bar and agreed and promised to sell that interest to Atlantic Trade; and, though he

contends that a broker was necessary to help a prospective operator to obtain the franchise rights as to

a high volume sushi bar, such as the one in the Roche Brothers in Wellesley, even he does not contend

that a broker would have served any purpose in helping Atlantic Trade obtain from Hissho an interest in

the Mashpee location.


                                                      4
  Case 18-01071          Doc 44       Filed 01/31/20 Entered 01/31/20 11:33:52                   Desc Main
                                       Document     Page 5 of 17


        9.       After Aung made his offer and the parties agreed on a price, Ghorbani himself (not

through counsel) drafted a one‐page document entitled “Bill of Sale 1” that he testified, and I find,

reflected their agreement. Despite its title, it is not a bill of sale (a record of a transaction that has

already occurred) but the memorialization of a purchase and sale agreement. It states (in its entirety):

                 This contract is made this 13 day of November 2010 between: Buyer: Atlantic
                 Trade LLP Representing (sic) by Mr. Mohsen Ghorbani and Mr. Zaw Mow Aung
                 as seller.

                 The seller is selling the %100 (sic) interest in sushi counter that is located at
                 the Roche Brothers Supermarket Inc located at: 11 Commercial Street
                 Mashpee, MA 02649‐3481 for amount of $15,000.00.

                 The buyer will pay the seller the amount of $5000.00 on or before 11/15/2010
                 as a deposit and balance of $10,000.00 after the contract has been drafted
                 and assigned by the Hissho Company Management the direct representative
                 of Roche Brothers Supermarket Company acknowledge Atlantic Trade LLP as
                 the new owner/vendor/contractor. The date of the above contract
                 assignment has to be on or before November 28, 2010.

                 If this deal was (sic) not able to go through the seller must return the deposit
                 %100 to Atlantic Trade LLP A.S.A.P. Also, if this deal did not go through by the
                 fault of the seller the selling (sic) is assuming all responsibility to refund any
                 and all expenses that was invested by Atlantic Trade LLP and it’s (sic)
                 representative for this contract (travel expenses in all and any and all other
                 fees in this matter) This is (sic) initial investment is (sic) been made directly
                 and solely by Mr. Moshen Ghorbani.

        10.      In Bill of Sale 1, the above text is followed by four signature lines:

                 Buyer: Atlantic Trade LLP: by Mohsen Ghorbani

                 Seller: Mr. Zaw Moe Aung

                 Witness: Mr. Ray Amounzandeh

                 Witness: Thew Aye [Caroline]

        11.      The named signatories signed Bill of Sale 1 on November 13, 2010 in their respective

capacities. Aung signed for himself, and Ghorbani signed on behalf of Atlantic Trade. Caroline and Ray

Amounzandeh (a friend of Ghorbani who happened to be staying with Ghorbani at the time) signed as

witnesses.

                                                        5
  Case 18-01071         Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                 Desc Main
                                     Document     Page 6 of 17


        12.     In signing Bill of Sale 1, Ghorbani understood that he was purchasing a right to operate

that belonged to Aung, and that, although he would also need for Hissho to acknowledge Atlantic Trade

LLP as the new owner/vendor/contractor, he needed to purchase Aung’s right to operate the Mashpee

sushi bar in order to become its new operator.

        13.     By two checks, Ghorbani paid to Aung the $15,000 required by this agreement

        14.     By signing the agreement, Aung made two representations to Ghorbani: that he owned

rights as an owner, vendor, contractor, or franchisee as to the Mashpee sushi bar; and, by his promise to

sell the same to Atlantic Trade, that he intended to transfer rights as an owner, vendor, contractor, or

franchisee of the Mashpee sushi bar to Atlantic Trade. Both representations were false. Aung knew

them to be false when he made them, and he made them with intent to induce Ghorbani, as a principal

of Atlantic Trade, to rely on them by paying him $15,000 for the rights he purported to be selling.

        15.     Aung testified that he did not read Bill of Sale 1 before signing it, suggesting that he did

not know that by signing it he was purporting to be an owner of rights and promising to sell the same.

This testimony is not credible. Bill of Sale 1 is neither lengthy nor complex. The language of purchase and

sale appears prominently in several places, including its title. Even to simply find his signature line Aung

would have had to see that he is identified on that line as a seller. Aung, who is a 1994 immigrant from

Burma/Myanmar, speaks English with a very heavy accent, but his testimony made clear that he

understands and reads English competently. I am satisfied that he did not fail to understand that he was

purporting to be an owner of rights and promising to sell the same.

        16.     In the alternative, Aung testified that when he saw that Ghorbani was characterizing

their agreement as a purchase and sale of rights belonging to Aung, Aung explained to him that this was

false and that Ghorbani was acting simply as a broker, a go‐between. This testimony, too, is not credible.

Ghorbani, an experienced real estate broker, would not have paid to purchase rights from Aung that

Aung did not own and could not convey.


                                                      6
  Case 18-01071          Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                   Desc Main
                                      Document     Page 7 of 17


          17.    Ghorbani and Atlantic Trade relied on these false representations by paying $15,000 to

Aung. This reliance was justified, as Ghorbani knew of no reason to believe otherwise; he was aware of

no red flag.

          18.    Had Ghorbani known that Aung had no rights as an owner, vendor, contractor, or

franchisee as to the Mashpee sushi bar, he would not have entered into the agreement embodied in Bill

of Sale 1 or paid Aung its $15,000 purchase price. For this payment he received in fact nothing, as Aung

did not own what he purported to convey. Ghorbani was injured by loss of the $15,000 paid.

          19.    Ghorbani testified, and I find, that soon after Ghorbani paid Aung $15,000 for the

Mashpee sushi bar, Aung approached him and offered to sell Atlantic Trade two other sushi bars that he

claimed to own and operate, at Roche Brothers stores in Quincy and Wellesley, Massachusetts.

          20.    Aung’s representation to Ghorbani that he was the owner and operator of the sushi bars

in these stores was false. Aung held no rights as an owner, vendor, contractor, or franchisee as to the

Quincy and Wellesley sushi bars. Neither did he operate or work at either of these.

          21.    After some negotiation Ghorbani agreed to purchase from Aung the rights Aung

purported to hold to the Quincy and Wellesley sushi bars for a price of $100,000.00.

          22.    Ghorbani reduced their agreement to a writing, a one‐page document entitled “Sales

Contract” that was introduced as Plaintiff’s Exhibit 2 at trial (“the Sales Contract”). True to its title, the

Sales Contract clearly contemplates a sale of rights, not an agreement by Aung to act as a broker for

Ghorbani. The Sales Contract begins by identifying Atlantic Trade as buyer and Aung as seller and

promptly declaring “The seller is selling his %100 interest [sic] in 2 sushi counter locations to the buyer

[… ] for amount of $100,000.00.” It identifies the Wellesley and Quincy Roche Brothers Supermarkets as

the locations of the sushi bars in question. After reciting some other terms, it has signature lines for

“Buyer: Atlantic Trade LLP: by Mohsen Ghorbani,” “Seller: Mr. Zaw Moe Aung,” and “Witness: Gelare

Maali.”


                                                       7
  Case 18-01071         Doc 44     Filed 01/31/20 Entered 01/31/20 11:33:52               Desc Main
                                    Document     Page 8 of 17


        23.     The Sales Contract was signed by each of these named signatories on December 9, 2010.

        24.     By signing in his purported capacity as “seller,” Aung both falsely represented and

created and furthered the false pretense that he owned rights to the Wellesley and Quincy sushi bars.

        25.     Aung knew this representation and pretense to be false when he signed the Sales

Contract in his purported capacity as seller. He made the false representation and created the false

pretense with intent to induce Ghorbani, as a principal of Atlantic Trade, to rely on them by paying him

$100,000 for the rights he purported to be selling.

        26.     In signing the Sales Contract, Ghorbani understood that he was agreeing to purchase

rights to operate the Wellesley and Quincy sushi bars that belonged to Aung, and that, although he

would also need for Hissho to acknowledge Atlantic Trade LLP as the new owner/vendor/contractor, he

needed to purchase Aung’s right to operate these sushi bars in order to become their new operator.

        27.     The Sales Contract specified the timing for Aung’s payment of the $100,000 purchase

price. First, “the buyer will pay the seller the amount of $5000.00 on or before 12/13/2010 as a

deposit.” Second, the buyer will pay the seller “$70,000 on 12/20/2010 or after the contract has been

drafted and assigned by Hissho Company Management the Direct Representative of Roche Brothers

Supermarket Inc acknowledging Atlantic Trade LLP as the new owner/vendor/contractor for the above

stores.” Third, the balance of $25,000 will be paid in five monthly installment of $5,000 each, due on

first days of February, March, April, May, and June, 2011.

        28.     Ghorbani and his wife did not have sufficient funds to make the first two payments, so

Ghorbani prevailed upon his wife’s parents, in Iran, to loan him $65,000 to enable him to make the

payments. This, however, took time to arrange.

        29.     In the meantime, on December 17, 2010, Ghorbani made two payments to Aung, both

made payable, at Aung’s instruction, to Trade North USA Company. The first, by check number 1022,

was in the amount of $10,000; and the second, by check number 1023, was in the amount of $65,000.


                                                      8
  Case 18-01071        Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52              Desc Main
                                    Document     Page 9 of 17


In exchange for these checks, Aung signed a document entitled “Paymnet (sic) Receipt,” which was

drafted by Ghorbani and stated: “I, Zaw Moe Aung owner of Trade North USA Company on this 17th day

of December 2020, I am receiving the following checks as payments, Check number 1022 in the amount

of $10,000 for 1st payments, And, Check number 1023 in the amount of $65,000 as 2nd payments, From

Mr. Mark Mohsen Ghorbani/Atlantic Trade LLP for down payments on the sale contract date

12/09/2010 For the sale of the Wellesley and Quincy sushi counters. The remaining balance of $25,000

to be paid as it was agreed.” This receipt was signed by Aung and Ghorbani.

        30.     In arranging for these payments, Aung told Ghorbani, and Ghorbani therefore

understood, that Aung was the owner of Trade North USA Company, the entity to whom Aung

instructed that the payment checks should be made out. In fact, unbeknownst to Ghorbani, Trade North

USA Company was the name of a retail sushi business of which Caroline was the owner.

        31.     Aung deposited the $10,000 check of December 17, 2010 that Ghorbani had given him.

        32.     Ghorbani testified, and I find, that he gave the $65,000 check of December 17, 2010, to

Aung as an act of good faith, and that he and Aung agreed that Aung would simply hold that check (not

deposit it) for a time until Ghorbani could arrange to receive the $65,000 he was borrowing from his

wife’s parents. Aung did hold the $65,000 check and never deposited or cashed it.

        33.     Ghorbani succeeded in borrowing $65,000 from his wife’s parents, but international

banking restrictions prevented that money from being wired to him in the United States from Iran.

Instead, Ghorbani had the monies wired to an account in Dubai in the United Arab Emirates. Aung

instructed Ghorbani that he could effect the payment of the $65,000 by releasing the monies in Dubai to

two individuals named by Aung, whom Aung indicated he would send to pick up the funds on Aung’s

behalf. This agreement was reflected in a further document, drafted by Ghorbani and dated December

29, 2010, that stated: “As to the sale agreement dated 12/09/2010 between Atlantic trade llp and it’s

representative Mr. Mohsen Ghorbani, the buyer and Trade North usa llc and it’s primary principal Mr.


                                                   9
  Case 18-01071         Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                Desc Main
                                     Document     Page 10 of 17


Zaw Noe (sic) Aung, the seller, Mr. Zaw M. Aung has instructed the buyer to release the partial payment

of purchase price in the amount of $65,000.00 to be release to: Mr. Usman Musmatar . . . and Mr. Khin

Maung Than . . . . After the above amount has been release on or before 01/03/2011 to the above

parties, Mr. Zaw M. Aung shall return the check #1023 from Sovereign Bank in the amount of $65000.00

dated 12/22/2010 to Mr. Ghorbani.” This document was signed by Aung on 12/29/2010, by Ghorbani,

and also by Mr. Ray Amouzandeh as a witness.

        34.     Aung seeks findings that he did not tell Ghorbani to wire $65,000 to his cousins in Dubai,

that he does not have cousins in Dubai, that he has never travelled to Dubai, and the he did not receive

$65,000.00 from Ghorbani. I reject these findings. It is Aung who dictated to Ghorbani the payment

arrangements for the $65,000.00 payment and specified the individuals to whom the payment was to be

released. Their precise relation to Aung—whether cousins, brothers, friends, or other—is irrelevant.

The monies were in fact released to one or the other of these individuals, or perhaps both, as

contemplated by the parties’ writing of 12/29/2010. And, at trial, Aung testified that, in early January

2011, he threatened to sue Ghorbani if he did not effect the payment in Dubai within a day. Aung

further testified that he made this threat because he was “the middle man”—he didn’t explain what he

meant by this. It is clear, however, that the monies were paid, that the recipients were Aung’s

nominees, and that the monies were paid as the purchase price due to Aung under the Sales Contract.

Ghorbani did not know the individuals in question and had no other relationship to them. I do not find

that Aung himself ever received the monies transferred in Dubai. (Aung denies that he did; I do not find

his testimony credible, but I have no other evidence on the issue and therefore make no finding one way

or the other.) I do find that the monies were transferred to one or the other, or perhaps both, of the

individuals whom Aung had nominated as his payees, and the payment to them was in effect the

payment to Aung of $65,000 of the purchase price.




                                                    10
  Case 18-01071         Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                    Desc Main
                                     Document     Page 11 of 17


        35.     After the $65,000.00 payment was made in Dubai, Aung returned to Ghorbani the

$65,000 check that Ghorbani had given him as a good faith gesture.

        36.     By virtue of the initial check for $10,000 and the later transfer of $65,000 in Dubai,

Ghorbani paid a total of $75,000.00 to Aung or to his order under the Sales Contract, ostensibly for

purchase of the Wellesley and Quincy sushi bars (but in fact for nothing, as Aung had no rights to sell).

Ghorbani never made a further payment on the Sales Contract; he made none of the five $5,000

installment payments it contemplated.

        37.     In December 2010 and January 2011, Atlantic Trade LLP, Ghorbani, and Caroline

(collectively as “Contractor”) entered into an agreement entitled Independent Contractor Agreement,

and an amendment thereto, with Hissho Sushi for Contractor’s operation of the sushi bars in the Roche

Brothers stores in Mashpee, Quincy, and Wellesley. The contract was to be of a year’s duration,

commencing November 28, 2010, and subject to possible extension. Pursuant to the contract, Atlantic

Trade, through Caroline as “operating partner,” took over operation of the sushi bars at the stores in

Mashpee, Quincy, and Wellesley.

        38.     On April 5, 2011, Hissho issued a “warning notice” to Ghorbani, Caroline, and Atlantic

Trade, citing “poor management of sushi bar,” “violation of Operation Manual/Sushi Bar Profile, “ and

“violation of Independent Contractor Agreement,” based on an incident of that date at the Wellesley

store. This warning notice was designated a final warning.

        39.     On June 30, 2011, Hissho send to Ghorbani and Atlantic Trade a notice that it was

exercising its contractual right to terminate their Independent Contractor Agreement, effective August

6, 2011, citing “egregious violations of your Independent Contractor Agreement.”

        40.     In May 2013, Ghorbani and Atlantic Trade sued Caroline and Aung in state court. Four of

the complaint’s ten counts sought relief against Aung: Count VII for breach of contract, specifically

failure to sell the sushi franchises that Atlantic Trade had purchased; Count VIII for unjust


                                                     11
  Case 18-01071         Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                  Desc Main
                                     Document     Page 12 of 17


enrichment/monies had and received, for receipt of monies and failure to perform the obligations for

which the monies were advanced; Count IX, for fraud/misrepresentation; and Count X, for breach of

duties of good faith and fair dealing.

        41.     In September, 2014, judgment entered by default against Aung and in favor of both

Atlantic Trade and Ghorbani in the principal amount of $90,000, plus prejudgment interest of

$13,906.97 and costs of $125.80. It is this judgment debt that is the subject of this adversary

proceeding. The principal amount of the judgment, $90,000.00, is plainly compensation for the money

that Ghorbani paid Aung under the first and second agreements, which monies totaled $90,000:

$15,000 under the first agreement, and $75,000 under the second. The judgment, including the

prejudgment interest and costs components, and any postjudgment interest that accrues on it, is in its

entirety a debt for the monies that Aung obtained (for himself and/or his nominees) through the first

and second agreements and the misrepresentations and false pretenses he made to induce the Plaintiffs

to enter into each.

        42.     On March 6, 2018, Aung then filed the petition for relief under Chapter 13 of the

Bankruptcy Code that commenced the bankruptcy case in which this adversary proceeding arises.

JURISDICTION

        The matter before the court is a complaint under 11 U.S.C. § 523(a) to determine the

dischargeability of a debt. The matter arises under the Bankruptcy Code and in a bankruptcy case and

therefore falls within the jurisdiction given the district court in 28 U.S.C. § 1334(b) and, by standing

order of reference, referred to the bankruptcy court pursuant to 28 U.S.C. § 157(a). It is a core

proceeding. 28 U.S.C. § 157(b)(2)(I)(core proceedings include determinations as to the dischargeability

of particular debts). This court accordingly has authority to enter final judgment in the matter. 28 U.S.C.

§ 157(b)(1).




                                                     12
  Case 18-01071         Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                  Desc Main
                                     Document     Page 13 of 17


DISCUSSION

        a. Applicable Law

        As noted above, the only remaining count in this proceeding is the Plaintiffs’ assertion that their

judgment against Aung is nondischargeable under 11 U.S.C. § 523(a)(2)(A). Under that section a

“discharge under . . . this title does not discharge an individual debtor from any debt — for money,

property, services, or an extension, renewal, or refinancing of credit, to the extent obtained by— (A)

false pretenses, a false representation, or actual fraud, other than a statement respecting the debtor’s

or an insider’s financial condition.” The Plaintiffs invoke all three parts of § 523(a)(2)(A)—false

pretenses, false representations, and actual fraud—but in substance they base their case entirely on

false pretenses and false representations. They allege no “actual fraud” in which the fraud does not

consist entirely of false representations and false pretenses within the meaning of this subsection. I

therefore limit my analysis accordingly.

        The First Circuit applies a six‐part test for establishing non‐dischargeability under § 523(a)(2)(A),

the so‐called Palmacci test:

                in order to establish that a debt is nondischargeable because obtained by
                “false pretenses, a false representation, or actual fraud,” we have held
                that a creditor must show that 1) the debtor made a knowingly false
                representation or one made in reckless disregard of the truth, 2) the
                debtor intended to deceive, 3) the debtor intended to induce the creditor
                to rely upon the false statement, 4) the creditor actually relied upon the
                misrepresentation, 5) the creditor's reliance was justifiable, and 6) the
                reliance upon the false statement caused damage.

McCrory v. Spigel (In re Spigel), 260 F.3d 27, 32 (1st Cir. 2001) (citing Palmacci v. Umpierrez, 121 F.3d

781, 786 (1st Cir. 1997)). A party seeking to except a debt from discharge bears the burden of proving

each element by a preponderance of evidence. Grogan v. Garner, 498 U.S. 279, 291 (1991).

        Intent to deceive refers to the Debtor’s mental state and specifically requires a mental state

embracing an intent to deceive, manipulate, or defraud. Palmacci, 121 F.3d at 786‐87, citing Ernst &

Ernst v. Hochfelder, 425 U.S. 185, 193, 96 S.Ct. 1375, 1380–81, 47 L.Ed.2d 668 (1976). “Availability of

                                                     13
  Case 18-01071          Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                  Desc Main
                                      Document     Page 14 of 17


direct evidence to prove a debtor’s intent to deceive a creditor is unlikely to be obtained. The court,

therefore, may infer fraudulent intent from the totality of circumstances.” Danvers Savings Bank v.

Alexander (In re Alexander), 427 B.R. 183, 195 (Bankr. D. Mass. 2010), citing Palmacci, 121 F.3d at 789.

        The final four elements embody the requirement that the creditor’s claim must arise directly

from the debtor’s fraud. McCrory, 260 F.3d at 32. As to the creditor’s reliance, the Supreme Court of the

United States has held that § 523(a)(2)(A) requires only justifiable reliance—a lower standard than

reasonableness. Field v. Mans, 516 U.S. 59, 70 (1995). Reliance is justifiable if the falsity of the

representation would not have been readily apparent to the person to whom it was made. Id. at 70‐72.

Under the justifiable reliance standard, “a person is justified in relying on a representation of fact

‘although he might have ascertained the falsity of the representation had he made an investigation.’”

Id., quoting Restatement (Second) of Torts § 540. For purposes of determining whether reliance was

justified, “the circumstances of the reliance claim must be taken into account,” and “the individual is not

obliged to investigate statements made to him (although he cannot shut his eyes to an obvious

falsehood).” Lentz v. Spadoni (In re Spadoni), 316 F.3d 56, 59 (1st Cir. 2003).

        The requirements for establishing that money was obtained by false pretenses under §

523(a)(2)(A) differ in a limited respect:

                 Where the exception is based on false pretenses, the requirements are
                 largely the same, except that the requirement of a false representation is
                 replaced by a requirement of a false pretense, which is an implied
                 misrepresentation or a false impression created by conduct of the debtor.
                 [Merchants National Bank of Winona v. Moen (In re Moen), 238 B.R. 785,
                 791 (8th Cir. BAP 1999)]; SunTrust Bank v. Brandon (In re Brandon), 297
                 B.R. 308, 313 (Bankr. S.D. Ga. 2002) (as distinguished from false
                 representation, which is an express misrepresentation, false pretense
                 involves an implied misrepresentation or conduct intended to create and
                 foster a false impression); H.C. Prange Company v. Schnore (Matter of
                 Schnore), 13 B.R. 249, 251–252 (Bankr. W.D. Wis. 1981) (same). Silence—
                 that is, the failure to disclose something that one was obligated to
                 disclose—can form the basis of a finding of false pretense. Moen, 238 B.R.
                 at 791 and cases cited; Drake Capital Securities v. Larkin (In re Larkin), 189
                 B.R. 234, 239 (Bankr. D. Mass. 1995). The duty to disclose can be created
                 by the false pretense itself.

                                                      14
  Case 18-01071          Doc 44        Filed 01/31/20 Entered 01/31/20 11:33:52              Desc Main
                                        Document     Page 15 of 17


                      [W]hen the circumstances imply a particular set of facts, and
                      one party knows the facts to be otherwise, that party may
                      have a duty to correct what would otherwise be a false
                      impression. This is the basis of the “false pretenses” provision
                      of Section 523(a)(2)(A).
                 Moen, 238 B.R. at 791 (citations and internal quotations omitted). If the
                 disclosure is needed to avert the creation of a false pretense, a known
                 misunderstanding, the disclosure becomes obligatory. Still, as is implicit in
                 the requirement of fraudulent intent, the false pretense must be
                 deliberately fostered and not merely the result of inadvertence. In re
                 Grenier, 2009 WL 763352, *10 (Bankr. D. Mass. 2009).

In re Levasseur, 482 B.R. 15, 29 (Bankr. D. Mass. 2012), aff'd, 2013 WL 2436688 (D. Mass. June 3, 2013),

aff'd, 737 F.3d 814 (1st Cir. 2013).

        b. The First Transaction

        Here, the Plaintiffs seek a determination of false representation and false pretenses for

advances on two distinct transactions: the $15,000 advanced on the first contract, for purchase of the

Mashpee sushi bar, and then the $75,000 advanced on the second, for purchase of the Quincy and

Wellesley sushi bars. I begin with the former.

        The first transaction was Ghorbani’s agreement with Aung for the purchase and sale of an

interest that Aung represented to Ghorbani that he owned in the sushi bar at the Roche Brothers

supermarket in Mashpee for payments totaling $15,000. I have found that, in conjunction with that

transaction; (i) Aung represented to Ghorbani (a) that he owned an interest in the Mashpee sushi bar

and (b) in promising to convey such interest to Ghorbani, that he intended to convey that interest to

Ghorbani; (ii) that these representations were false, as Aung owned no interest in that sushi bar and

could not have and did not intend to convey any such interest; (iii) that Aung knew that, by virtue of

false representations made to Ghorbani by Caroline and bolstered by Aung’s own false representations

to Ghorbani, Ghorbani was proceeding under the false pretense that Aung owned an interest in the

Mashpee sushi bar, and could convey the same, but Aung made no attempt to disabuse Ghorbani of this

false pretense; (iv) that Aung knew his representations and the pretense that he owned an interest in


                                                     15
  Case 18-01071        Doc 44      Filed 01/31/20 Entered 01/31/20 11:33:52                Desc Main
                                    Document     Page 16 of 17


the Mashpee sushi bar to be false when he made the representation and proceeded on the false

pretense; (v) that Aung made the false representation and fostered the false pretense with intent to

induce Ghorbani, for himself and Atlantic Trade, to rely upon them by purchasing Aung’s fictitious

interest in the Mashpee sushi bar for payments to Aung totaling $15,000; (vi) that Ghorbani, for himself

and Atlantic Trade, did actually rely on the false representation and false pretense that Aung owned an

interest in the Mashpee sushi bar, and intended to convey the same, by paying to Aung, or his nominee,

the sum of $15,000 to purchase Aung’s fictitious interest in the Mashpee sushi bar; (vii) that Ghorbani’s

reliance was justifiable in that he was aware of nothing that might have put him on notice that the

representations and pretense were false; (viii) that Ghorbani and Atlantic Trade were injured by such

reliance in that they advanced $15,000 to Aung, or his nominee, for nothing, because Aung, having no

interest in the Mashpee sushi bar, had nothing to give Ghorbani and Atlantic Trade, and could not and

did not transfer to him the agreed consideration for the payments; and (ix) that the resulting judgment

debt, to the extent of $15,000 of the principal amount of the judgment, plus pro rata shares of the

interest and costs portion of the judgment and any postjudgment interest, is a debt for this $15,000

obtained by false representations and false pretenses within the mearing of § 523(a)(2)(A). For these

reasons, I conclude that the Plaintiffs have established by a preponderance of the evidence each of the

necessary elements of § 523(a)(2)(A), under each of the false representation and false pretense prongs

thereof, for exception of the resulting judgment debt from discharge.

        c. The Second Transaction

        The second transaction was Ghorbani’s agreement with Aung for the purchase and sale of an

interests that Aung represented to Ghorbani that he owned in the sushi bars at the Roche Brothers

supermarkets in Quincy and Wellesley for payments totaling $100,000. I have found that, in conjunction

with that transaction, (i) Aung represented to Ghorbani (a) that he owned interests in the Quincy and

Wellesley sushi bars and (b) by his contractual promise to convey the same, that he intended to convey


                                                    16
  Case 18-01071          Doc 44     Filed 01/31/20 Entered 01/31/20 11:33:52                 Desc Main
                                     Document     Page 17 of 17


such interest to Ghorbani; (ii) that these representations were false, as Aung owned no interest in either

sushi bar and could not convey such an interest; (iii) that Aung knew his representation that he owned

interests in the Quincy and Wellesley sushi bars to be false when he made it; (iv) that Aung made the

false representation with intent to induce Ghorbani, for himself and Atlantic Trade, to rely upon them by

purchasing Aung’s fictitious interest in the Quincy and Wellesley sushi bars for payments to Aung

totaling $100,000; (vi) that Ghorbani, for himself and Atlantic Trade, did actually rely on the false

representation that Aung owned interests in the Quincy and Wellesley sushi bars by paying to Aung, or

his nominee, the sum of $75,000 to purchase Aung’s fictitious interest in the Quincy and Wellesley sushi

bars; (vii) that Ghorbani’s reliance was justifiable in that he was aware of nothing that might have put

him on notice that the representation was false; (viii) that Ghorbani and Atlantic Trade were injured by

such reliance in that they advanced $75,000 to Aung, or his nominees, for nothing, because Aung,

having no interest in the Quincy and Wellesley sushi bars, had nothing to give Ghorbani and Atlantic

Trade, and could not and did not transfer to him the agreed consideration for the payments; and (ix)

that the resulting judgment debt, to the extent of $75,000 of the principal amount of the judgment, plus

pro rata shares of the interest and costs portion of the judgment, plus postjudgment interest, is a debt

for this $75,000 obtained by false representations and false pretenses within the mearing of §

523(a)(2)(A). For these reasons, I conclude that the Plaintiffs have established by a preponderance of

the evidence each of the necessary elements of § 523(a)(2)(A), under the false representation prong

thereof, for exception of the resulting judgment debt from discharge.

CONCLUSION

        For the reasons set forth above, the court will, by entry of a separate judgment, declare the

judgment debt in its entirety excepted from discharge.


Date: January 31, 2020                            _______________________________
                                                  Frank J. Bailey
                                                  United States Bankruptcy Judge

                                                     17
